DETAILED ACTION
Notice to Applicant
 
1.               The following is a FINAL office action upon examination of application number 17/062,345, filed on 10/02/2020. Claims 1, 3-5, 7-10, 12-13, 15-16, and 18-19 are pending in this application, and have been examined on the merits discussed below.

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

3.	Application 17/062,345, filed 10/02/2020 is a continuation of Application 17/061,611, filed 10/02/2020. Application 17/061,611 Claims Priority from Provisional Application 62/956,098, filed 12/31/2019.

Information Disclosure Statement

4.	The information disclosure statement (IDS) filed on 05/25/2022 has been acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.






Response to Amendment

5.	In the response filed June 07, 2022, Applicants amended claims 1, 3, 7, 9, 10, 12, 15-16, and 18, and cancelled claims 2, 6, 11, 14, 17, and 20. No new claims were presented for examination. 

6.	Applicants’ amendments to claims 1, 10, and 16, amending claims 1/10/16 to recite “dispatch waiting times” instead of “dispatch waiting time” are hereby acknowledged. The amendments are sufficient to overcome the previously issued claim objections [See Non Final Rejection, dated 03/10/2022, page 3, first bullet point]; accordingly, these objections have been removed.

7.	Applicants’ amendments to claim 1 are hereby acknowledged. However, claim 1 was not amended to recite “information of the rider” instead of “information the rider”. The amendments are not sufficient to overcome the previously issued objection of claim 1 [See Non Final Rejection, dated 03/10/2022, page 3, second bullet point]. The objection of claim 1 is maintained because the phrase “information the rider” is still recited in claim 1 [as noted in the claim objection below]. The phrase “information the rider” should recite “information of the rider.”

8.	Applicants’ amendments to claims 10 and 16, amending claims 10/16 to recite “information of the rider” instead of “information the rider” are hereby acknowledged. The amendments are sufficient to overcome the previously issued objections of claims 10 and 16 [See Non Final Rejection, dated 03/10/2022, page 3, second bullet point]; accordingly, these objections have been removed.

9.	Applicants’ amendments to claims 1, 10, and 16, amending claims 1/10/16 to recite “a corresponding driver candidate” instead of “a corresponding driver” are hereby acknowledged. The amendments are sufficient to overcome the previously issued claim objections [See Non Final Rejection, dated 03/10/2022, page 3, third bullet point]; accordingly, these objections have been removed.

10.	Applicants’ amendments to claims 1, 3, 7, 9, 10, 12, 15-16, and 18 are hereby acknowledged. The amendments are sufficient to overcome the previously issued claim rejections under 35 U.S.C. 112(b) [See Non Final Rejection, dated 03/10/2022, pages 4-6, Items 8-12]; accordingly, these rejections have been withdrawn. However, Applicants’ amendments to claims 10 and 16 necessitated a new ground(s) of rejection under 35 U.S.C. §112(b) set forth in this Office Action.

11.	Applicants’ amendments to claims 1, 3, 7, 9, 10, 12, 15-16, and 18 are hereby acknowledged. The amendments are not sufficient to overcome the previously issued claim rejections under 35 U.S.C. 101; accordingly, these rejections have been maintained.

Response to Arguments

12.	Applicants’ arguments filed June 07, 2022, have been fully considered.

13.	Applicants submit “The Examiner rejects claims 1-20 under 35 U.S.C. § 112(a) as failing to comply with the written description requirement. Although Applicant does not necessarily agree with the Examiner, to expedite allowance of this Application, Applicant has made clarifying amendments to claims 1, 3, 7, 9, 10, 12, 15-16, and 18, cancelled claims 2, 6, 11, 14, 17, and 20 without prejudice or disclaimer. Applicant respectfully requests withdrawal of this rejection.” [Applicants’ Remarks, 06/07/2022, page 10]

In response, the Examiner emphasizes that a 35 U.S.C. § 112(a) rejection was not applied in the previous Office action, dated 03/10/2022. Therefore, Applicants’ argument is misplaced because the previous Office action did not indicate that claims 1-20 failed to comply with the written description requirement.

14.	Applicants submit that “As Examiner agreed during the interview, the amended independent claims include additional elements such as “transmitting, to the terminal device of the rider, the estimated waiting time and the estimated matching probability for displaying on the user interface” that integrated the alleged abstract idea into a practical application.” [Applicants’ Remarks, 06/07/2022, page 11]

The Examiner respectfully disagrees. In response, it is first noted that contrary to Applicants’ statement, the Examiner did not agree that “transmitting, to the terminal device of the rider, the estimated waiting time and the estimated matching probability for displaying on the user interface” integrated the alleged abstract idea into a practical application. As noted in the Examiner Interview Summary, dated June 07, 2022, “The participants discussed the claim rejection under 35 USC 101, and discussed the possibility of further amending claim 1 in pursuit of overcoming the 101 rejection. However, no agreements were reached.” 
Furthermore, in response to Applicants’ argument that “transmitting, to the terminal device of the rider, the estimated waiting time and the estimated matching probability for displaying on the user interface” integrates the alleged abstract idea into a practical application, the Examiner notes that although the “transmitting” step includes an additional element in the form of a “user interface” for displaying data, the “transmitting,” even when implemented by the user interface, amounts at most to insignificant extra-solution activity accomplished via receiving/transmitting data, which is not enough to amount to a practical application. See MPEP 2106.05(g). In addition, receiving/transmitting data has been recognized as well-understood, routine, and conventional, and thus insufficient to add significantly more to the abstract idea. See MPEP 2106.05(d).  
In response to Applicants’ suggestion that the claims address a technical problem with ride-sharing platforms, the Examiner notes that the claims are silent regarding any express, inherent, or implied manner of improvement. The resulting output provided via a user interface in the form of an estimated waiting time and an estimated matching probability, at most, represent an insignificant interaction with a user interface of a generic computer, though without causing any form of change, modification, enhancement, or improvement to the user interface, ride-sharing platform, or any technological element whatsoever. Accordingly, Applicants’ argument under Step 2A Prong Two is not persuasive.

15.	Applicants submit that “the amended independent claims include additional elements such as “transmitting, to the terminal device of the rider, the estimated waiting time and the estimated matching probability for displaying on the user interface” that integrated the alleged abstract idea into a practical application.” [Applicants’ Remarks, 06/07/2022, page 11]

In response to Applicants’ argument that “the amended independent claims include additional elements such as “transmitting, to the terminal device of the rider, the estimated waiting time and the estimated matching probability for displaying on the user interface,” which Applicants suggest integrates the abstract idea into a practical application [Remarks at page 11], the Examiner notes that the transmission of data is performed at a high level of generality and also renders the data transmission insignificant and extra-solution activity. The Examiner has addressed the claim amendments in the updated rejection below, responsive to the limitations introduced by the claim amendments.
While the Applicants submit that “With rider specifying the price, the ride-sharing platform loses control over one of the three basic metrics, but still has to calculate the other two metrics. Specification, para. [76]. The claimed invention addresses this technical problem by providing an user interface on which the rider can fix a second variable, so the remaining third variable may be computed based on two fixed variables” [Remarks at page 11], the Examiner points out that the claims do not recite any specific technical details about how a user interface displays data. The claims merely state that a user input is received from the user interface on the terminal device of the rider, and that the estimated waiting time and the estimated matching probability are transmitting to the terminal device of the rider for displaying on the user interface. Any generic display device could display this type of information and the Specification does not provide any details regarding a technological improvement or a technological solution to a technological problem. 
The Examiner refers Applicants to the Core Wireless decision, which was a decision in which the CAFC recognized that the claims recite a specific improvement over prior art systems via the improved user interface for summarizing applications, citing the Specification's support for the improvement particularly to electronic devices with small screens and the noted deficiency of prior art interfaces related to the functioning of the computer, such as the prior art interfaces' requirement for a user "to scroll around and switch views many times to find the right data/functionality." In contrast, Applicants’ claims and Specification do not identify any specific technological deficiency in the prior art that is resolved by Applicants’ invention. Applicants’ claims are not directed to a solution that can be analogized to the computer-rooted solution such as the one under consideration in Core Wireless, but instead rely on a generic computing device to receive a trip request, identify a plurality of driver candidates to match with the trip request, determine a plurality of dispatch waiting times corresponding to the plurality of driver candidates, obtain a plurality of acceptance probabilities, display a user interface, receive a user input, and transmit the estimated waiting time and the estimated matching probability, though without yielding any discernible improvement to the computing device, the terminal  device, the user interface, or any other technological elements or technical field.
Furthermore, the “user interface” incorporated in the receiving a user input and transmitting the estimated waiting time steps is recited at a high level of generality and has not been shown to improve upon any technology or the apparatus itself. Furthermore, the inclusion of “a user interface” to receive a user input and to display an estimated waiting time and an estimate matching probability has not been shown an improvement to the functioning of a computer or to any other technology or technical field, nor apply the exception with a particular machine, nor apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, nor effect a transformation of a particular article to a different state or thing, nor apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Accordingly, Applicants’ argument under Step 2A Prong Two is not persuasive.

For the reasons above along with the reasons set forth in the updated §101 rejection set forth below, Applicants’ amendments and arguments concerning the §101 rejection are not sufficient to overcome the rejection.

16.	Applicants submit that Haque fails to teach “determining the estimated waiting time based on the [rider-] configured matching probability” recited in amended claim 1.  [Applicants’ Remarks, 06/07/2022, page 12]

	In response to Applicants’ argument, the Examiner agrees. The Examiner notes that Applicants’ arguments with respect to the §103 rejections applied to the claims in the previous office action are primarily raised in support of the amended claims. Regarding the rejection under 35 U.S.C. § 103, Applicants’ arguments are deemed to be persuasive. More specifically, the Examiner finds all of the limitations of the independent claims to be integrated in a manner that is not rendered obvious over the prior art of record, including Dutta et al. (US 2019/0206008 A1) in view of Li et al. (Pub. No.: US 2018/0032928 A1) in view Haque et al. (Pub. No.: US 2019/0051174 A1). Regarding the art rejections, Applicants’ amendments and arguments are sufficient to overcome the rejections. Reasons for allowance (over the prior art) are provided below.

17.	Applicants submit that Li “fails to teach "displaying, by the computing device on a terminal device of the rider, a user interface comprising a waiting time configuration option and a matching probability configuration option; and receiving, by the computing device from the user interface on the terminal device of the rider, a user input setting only one between the waiting time configuration option and the matching probability configuration option.”” [Applicants’ Remarks, 06/07/2022, pages 12-13]

	In response to Applicants’ argument, the Examiner agrees. The Examiner notes that Applicants’ argument with respect to the §103 rejection applied to the claims in the previous office action are primarily raised in support of the amended claims. Regarding the rejection under 35 U.S.C. § 103, Applicants’ argument is deemed to be persuasive.

18.	Applicants’ remaining arguments either logically depend from the above-rejected arguments, in which case they too are unpersuasive for the reasons set forth above, or they are directed to features which have been newly added via amendment. Therefore this is now the Examiner's first opportunity to consider these limitations and as such any arguments regarding these limitations would be inappropriate since they have not yet been examined. A full rejection of these limitations will be presented later in this Office Action.


Claim Objections

19.	Claim 1 is objected to because of the following informalities: typographical/grammatical errors. 

Claim 1 recites “accept input comprising at least one of the following: the price, information of the driver candidate, and information the rider.” Claim 1 should recite “accept input comprising at least one of the following: the price, information of the driver candidate, and information of the rider.” Appropriate correction is required. 

Claim Rejections - 35 USC § 112

20.	The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

21.	Claims 10, 12-13, 15-16, and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

22.	Claims 10/16 were each amended to recite “transmitting, by the computing device to the terminal device of the rider.” The limitation “the computing device” lacks antecedent basis and therefore renders the claim indefinite. For examination purposes, the limitation “transmitting, by the computing device to the terminal device of the rider” is interpreted as reading “transmitting, by a computing device to the terminal device of the rider.” Appropriate correction is required. 

23.	Claims 12 and 18 were each amended to recite “wherein the determining a plurality of dispatch waiting times corresponding to the plurality of driver candidates comprises: for each of the plurality of driver candidates, determining a dispatch waiting time based on a minimum dispatch waiting time, an additional dispatch waiting time, and a corresponding driver candidate's position in the plurality.” Claims 12/18 recite 3 different instances of a “plurality.” Specifically: 1) “a plurality of dispatch waiting times,” 2) “the plurality of driver candidates,” and 3) “in the plurality.”  It is unclear whether the limitation “in the plurality” refers to the previously recited “plurality of dispatch waiting times” or to the previously recited “the plurality of driver candidates.” Therefore,  rendering the claim scope indefinite. 
	Examiner notes that claims 12 and 18 recite substantially similar limitations to those recited in claim 3. Claim 3 recites “wherein the determining a plurality of dispatch waiting times corresponding to the plurality of driver candidates comprises: for each of the plurality of driver candidates, determining a dispatch waiting time based on a minimum dispatch waiting time, an additional dispatch waiting time, and a corresponding driver candidate's position in the plurality of driver candidates.” Accordingly, for examination purposes, the limitation “a corresponding driver candidate's position in the plurality” in claims 12/18 is interpreted as reading “a corresponding driver candidate's position in the plurality of driver candidates.” Appropriate correction is required. 

24.	Claims 12-13, and 15 depend from claim 10 and therefore inherit the §112(b) deficiencies of claim 10. Claims 18 and 19 depend from claim 16 and therefore inherit the §112(b) deficiencies of claim 16.

Claim Rejections - 35 USC § 101

25.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

26.	Claims 1, 3-5, 7-10, 12-13, 15-16, and 18-19  are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter. The claims are directed to an abstract idea without significantly more.

27.	Claims 1, 3-5, 7-10, 12-13, 15-16, and 18-19  are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The eligibility analysis in support of these findings is provided below, in accordance with MPEP 2106.
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the method (claims 1, 3-5, 7-9), system (claims 10, 12-13, and 15), and non-transitory computer-readable storage medium (claims 16 and 18-19) are directed to at least one potentially eligible category of subject matter (i.e., process, machine, and article of manufacture, respectively). Thus, Step 1 of the Subject Matter Eligibility test for claims 1, 3-5, 7-10, 12-13, 15-16, and 18-19 is satisfied. 
With respect to Step 2A Prong One, it is next noted that the claims recite an abstract idea that falls under the “Certain methods of organizing human activity” and “Mental Processes” abstract idea groupings set forth in the 2019 PEG since the claims set forth steps for managing commercial interactions (e.g., ride-sharing transactions) and managing personal behavior or relationships or interactions (e.g., social activities, following rules or instructions) and thus  fall under “Certain Methods of Organizing Human Activity,” and steps that can be performed in the human mind (including observation, evaluation, judgment, opinion), including the identifying, determining, determining, and determining steps, and therefore fall under the “Mental Processes” abstract idea grouping. With respect to independent claim 1, the limitations reciting the abstract idea are indicated in bold below:
- obtaining, by a computing device of a ridesharing platform, a trip request for a rider, the trip request comprising a price (The “obtaining” step describes managing personal behavior or relationships or interactions (e.g., social activities, following rules or instructions) and is part of the abstract idea falling under “Certain Methods of Organizing Human Activity.” The “obtaining” step also amounts to insignificant extra-solution data gathering activity, which is not indicative of a practical application, as noted in MPEP 2106.05(g), nor enough to add significantly more since it is well-understood and conventional activity, as noted in MPEP 2106.05(d)); 
- identifying, by the computing device, a plurality of driver candidates to match with the trip request (The “identifying” step describes managing personal behavior or relationships or interactions (e.g., social activities, following rules or instructions) and is part of the abstract idea falling under “Certain Methods of Organizing Human Activity,” and can also be performed as a mental process using human evaluation, opinion, or judgment); 
- determining, by the computing device, a plurality of dispatch waiting times corresponding to the plurality of driver candidates, wherein each of the plurality of dispatch waiting times indicates a latency between when the trip request is obtained by the computing device and when the trip request is accepted by a corresponding driver candidate (The “determining” step describes managing personal behavior or relationships or interactions (e.g., social activities, following rules or instructions) and is part of the abstract idea falling under “Certain Methods of Organizing Human Activity,” and can also be performed as a mental process using human evaluation, opinion, or judgment); 
- obtaining, by the computing device, a plurality of acceptance probabilities corresponding to the plurality of driver candidates based on a machine-learning classifier trained to, for each of the plurality of driver candidates, accept input comprising at least one of the following: the price, information of the driver candidate, and information the rider, and generate output comprising the acceptance probability for the driver candidate to accept the trip request (The “obtaining” step describes managing personal behavior or relationships or interactions (e.g., social activities, following rules or instructions) and is part of the abstract idea falling under “Certain Methods of Organizing Human Activity,” and can also be performed as a mental process using human evaluation, opinion, or judgment); 
- receiving, by the computing device from the user interface on the terminal device of the rider, a user input setting only one between the waiting time configuration option and the matching probability configuration option (The “receiving” step describes managing personal behavior or relationships or interactions (e.g., social activities, following rules or instructions) and is part of the abstract idea falling under “Certain Methods of Organizing Human Activity.”); 
- in response to the user input setting the waiting time configuration option: setting an estimated waiting time based on a user-configured waiting time (The “setting” step describes managing personal behavior or relationships or interactions (e.g., social activities, following rules or instructions) and is part of the abstract idea falling under “Certain Methods of Organizing Human Activity); and 
- determining an estimated matching probability based on the user-configured waiting time, the plurality of dispatch waiting times, and the plurality of acceptance probabilities (The “determining” step describes managing personal behavior or relationships or interactions (e.g., social activities, following rules or instructions) and is part of the abstract idea falling under “Certain Methods of Organizing Human Activity, and can also be performed as a mental process using human evaluation, opinion, or judgment with the aid of pen and paper); 
- in response to the user input setting the matching probability configuration option: setting the estimated matching probability based on a user-configured matching probability (The “setting” step describes managing personal behavior or relationships or interactions (e.g., social activities, following rules or instructions) and is part of the abstract idea falling under “Certain Methods of Organizing Human Activity);and 
- determining the estimated waiting time based on the user-configured matching probability, the plurality of dispatch waiting times, and the plurality of acceptance probabilities (The “determining” step describes managing personal behavior or relationships or interactions (e.g., social activities, following rules or instructions) and is part of the abstract idea falling under “Certain Methods of Organizing Human Activity, and can also be performed as a mental process using human evaluation, opinion, or judgment with the aid of pen and paper); and 
- transmitting, by the computing device to the terminal device of the rider, the estimated waiting time and the estimated matching probability for displaying on the user interface (The “transmitting” step describes managing personal behavior or relationships or interactions (e.g., social activities, following rules or instructions), recites details directly in support of the commercial ride-sharing transaction, and is part of the abstract idea falling under “Certain Methods of Organizing Human Activity.”).
Considered together, these steps set forth an abstract idea of managing ridesharing interactions between drivers and riders, which falls under the “Certain methods of organizing human activity” and “Mental Processes” abstract idea groupings set forth in the 2019 PEG. Independent claims 10 and 16 recite similar limitations as those discussed above and are therefore found to recite the same or substantially the same abstract idea as claim 1.
With respect to Step 2A Prong Two, the judicial exception is not integrated into a practical application. Independent claims 1, 10, and 16 recite the additional elements of a computing device of a ridesharing platform, a machine-learning classifier, a terminal device of the rider, and a user interface (claim 1); one or more processors and one or more non-transitory computer-readable memories coupled to the one or more processors, a machine-learning classifier, a terminal device of the rider, a user interface, and the computing device (claim 10); a machine-learning classifier, a terminal device of the rider, a user interface, and the computing device (claim 16). These elements have been considered individually and in combination, but fail to integrate the abstract idea into a practical application because they amount to using generic computing elements or instructions (software) to perform the abstract idea, similar to adding the words “apply it” (or an equivalent), or generally link the judicial exception to a particular technological environment, which is not sufficient to amount to a practical application. See MPEP 2106.05(f) and 2106.05(h). Even if the “obtaining,” “generate output”, and “transmitting” steps are evaluated as additional elements, these steps amount at most to insignificant extra-solution activity, which is not indicative of a practical application, as noted in MPEP 2106.05(g). With respect to the “machine-learning classifier” (claims 1, 10, and 16), even though these claims recite use of a machine-learning classifier, the use of the model is recited at a high level. Even if the “machine-learning classifier” was interpreted as more than an algorithm, the use of at least one model would be a general link to technology and it would simply apply the abstract idea at a high level of generality and has not been shown to improve upon any technology or the apparatus itself. Furthermore, the additional elements(s) fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Independent claims 1, 10, and 16 recite the additional elements of a computing device of a ridesharing platform, a machine-learning classifier, a terminal device of the rider, and a user interface (claim 1); one or more processors and one or more non-transitory computer-readable memories coupled to the one or more processors, a machine-learning classifier, a terminal device of the rider, a user interface, and the computing device (claim 10); a machine-learning classifier, a terminal device of the rider, a user interface, and the computing device (claim 16). These elements have been considered individually and in combination, but fail to add significantly more to the claims because they amount to using generic computing elements or instructions (software) to perform the abstract idea, similar to adding the words “apply it” (or an equivalent), merely serve to link the use of the judicial exception to a particular technological environment (network computing environment) and do not amount to significantly more than the abstract idea itself. Notably, Applicants’ Specification acknowledges that the claimed invention relies on nothing more than a general purpose computer executing instructions to implement the invention (Specification at paragraph [0043]: e.g., “The computing system 102 may include one or more processors (e.g., a digital processor, an analog processor, a digital circuit designed to process information, a central processing unit, a graphics processing unit, a microcontroller or microprocessor, an analog circuit designed to process information, a state machine, and/or other mechanisms for electronically processing information)…”). Therefore, the additional elements merely describe generic computing elements or computer-executable instructions (software) merely serve to tie the abstract idea to a particular operating environment, which does not add significantly more to the abstract idea.  See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).
Even if the steps for obtaining, generate output, and transmitting steps are not deemed part of the abstract idea, these steps are at most directed to insignificant extra-solution data gathering and output activity, which has been recognized as well-understood, routine, and conventional, and thus insufficient to add significantly more to the abstract idea. See MPEP 2106.05(d) - Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).
Next, when the “machine-learning classifier” recited in claims 1, 4-5, 10, 13, 16, and 19 is evaluated as an additional element, this feature is recited at a high level of generality and has not been shown to improve upon any technology or the apparatus itself. Additionally, when the “machine learning classifier” is evaluated as an additional element, this feature is recited at a high level of generality and encompasses well-understood, routine, and conventional prior art activity. See, e.g., Balsiger et al., Pub. No.: US 2012/0054642 A1, noting in paragraph [0077] that “Machine learning is well known to those skilled in the art.” Accordingly, the use of a machine learning model does not add significantly more to the claims. 
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements integrate the abstract idea into a practical application. Their collective functions merely provide generic computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that, as an ordered combination, amount to significantly more than the abstract idea itself.
Dependent claims 3-5, 7-9, 12-13, 15, and 18-19 recite the same abstract ideas as recited in the independent claims by reciting steps/details for managing commercial interactions (e.g., ride-sharing transactions) and managing personal behavior or relationships or interactions (e.g., social activities, following rules or instructions) and steps that can be performed in the human mind (including observation, evaluation, judgment, opinion). For example, dependent claims 3/12/18 recite the limitation wherein the determining a plurality of dispatch waiting times corresponding to the plurality of driver candidates comprises: for each of the plurality of driver candidates, determining a dispatch waiting time based on a minimum dispatch waiting time, an additional dispatch waiting time, and a corresponding driver candidate's position in the plurality of driver candidates, which are details directly in support of the commercial ride-sharing transaction. The other dependent claims have been evaluated as well, but similar to dependent claims 3, 12, and 18 recite details/steps that merely refine the same abstract ideas recited in the independent claims. 
The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide generic computer implementation. Accordingly, the subject matter encompassed by the dependent claims fails to amount to a practical application or significantly more than the abstract idea itself.
For more information, see MPEP 2106. 

Allowable over the prior art

28.	Claims 1, 3-5, 7-10, 12-13, 15-16, and 18-19 are allowable over the prior art.  With respect to independent claim 1, although the prior art of record teaches obtaining, by a computing device of a ridesharing platform, a trip request for a rider (See, e.g., Dutta et al. – US 2019/0206008 A1, paragraph 0042, discussing that the transportation system can receive, by way of the server(s) 104, ride requests sent by the rider devices associated with the riders [i.e., This shows that a trip request is received]; paragraphs 0046, 0069); identifying, by the computing device, a plurality of driver candidates to match with the trip request (Dutta, paragraph 0001: “In response to the ride request, the transportation system may detect which participating drivers are available to transport the rider.”; paragraph 0049: “the system manager 108 identifies one or more drivers available to fulfill a ride request”); determining, by the computing device, a plurality of dispatch waiting times corresponding to the plurality of driver candidates (Dutta, at paragraphs 0039, 0057); obtaining, by the computing device, a plurality of acceptance probabilities corresponding to the plurality of driver candidates based on a machine-learning classifier (Dutta, at paragraph 0025, discussing that the system manager can determine the probability that the driver will accept the ride request using a trained machine learning model; paragraph 0030), as recited in amended claim 1; transmitting the estimated waiting time or the estimated matching probability for the trip request to a terminal device associated with the rider (Dutta, paragraph 0044, discussing that the server(s) may also communicate the ride assignments and any associated information (e.g., the expected time-to-arrival) to the rider devices associated with the respective ride requests [i.e., This shows that the estimated waiting time is transmitted to a terminal device associated with the rider]; paragraphs 0027, 0057), as previously recited in cancelled claim 2; determining the estimated matching probability (See, e.g., Dutta, paragraph 0038, 0063; and Li et al. –  US 2018/0032928 A1, at paragraphs 0153, 0155) and determining the estimated waiting time (See, e.g., Haque et al. –  US 2019/0051174, at paragraphs 0017, 0024), as previously recited in cancelled claim 6,  the closest prior art of record does not teach displaying, by the computing device on a terminal device of the rider, a user interface comprising a waiting time configuration option and a matching probability configuration option; receiving, by the computing device from the user interface on the terminal device of the rider, a user input setting only one between the waiting time configuration option and the matching probability configuration option; in response to the user input setting the waiting time configuration option: setting an estimated waiting time based on a user-configured waiting time; and determining an estimated matching probability based on the user-configured waiting time, the plurality of dispatch waiting times, and the plurality of acceptance probabilities; in response to the user input setting the matching probability configuration option: setting the estimated matching probability based on a user-configured matching probability; and determining the estimated waiting time based on the user-configured matching probability, the plurality of dispatch waiting times, and the plurality of acceptance probabilities; and transmitting, by the computing device to the terminal device of the rider, both the estimated waiting time and the estimated matching probability for displaying on the user interface, as currently recited in amended claim 1. 
Although the prior art of record generally teaches computer-implemented features for requesting ridesharing services and assigning ridesharing requests, including assigning rides based on probability of provider acceptance (as summarized in the Conclusion below, see, e.g., Dutta at paragraphs 0023, 0080), the prior art of record does not teach or render obvious the claimed computer-implemented method for ridesharing, comprising: obtaining, by a computing device of a ridesharing platform, a trip request for a rider, the trip request comprising a price; identifying, by the computing device, a plurality of driver candidates to match with the trip request; determining, by the computing device, a plurality of dispatch waiting times corresponding to the plurality of driver candidates, wherein each of the plurality of dispatch waiting times indicates a latency between when the trip request is obtained by the computing device and when the trip request is accepted by a corresponding driver candidate; obtaining, by the computing device, a plurality of acceptance probabilities corresponding to the plurality of driver candidates based on a machine-learning classifier trained to, for each of the plurality of driver candidates, accept input comprising at least one of the following: the price, information of the driver candidate, and information the rider, and generate output comprising the acceptance probability for the driver candidate to accept the trip request; displaying, by the computing device on a terminal device of the rider, a user interface comprising a waiting time configuration option and a matching probability configuration option; receiving, by the computing device from the user interface on the terminal device of the rider, a user input setting only one between the waiting time configuration option and the matching probability configuration option; in response to the user input setting the waiting time configuration option: setting an estimated waiting time based on a user-configured waiting time; and determining an estimated matching probability based on the user-configured waiting time, the plurality of dispatch waiting times, and the plurality of acceptance probabilities; in response to the user input setting the matching probability configuration option: setting the estimated matching probability based on a user-configured matching probability; and determining the estimated waiting time based on the user-configured matching probability, the plurality of dispatch waiting times, and the plurality of acceptance probabilities; and transmitting, by the computing device to the terminal device of the rider, the estimated waiting time and the estimated matching probability for displaying on the user interface (as required by independent claim 1), a system comprising one or more processors and one or more non-transitory computer-readable memories coupled to the one or more processors, the one or more non-transitory computer-readable memories storing instructions that, when executed by the one or more processors, cause the system to perform operations comprising: obtaining a trip request for a rider, the trip request comprising a price; identifying a plurality of driver candidates to match with the trip request; determining a plurality of dispatch waiting times corresponding to the plurality of driver candidates, wherein each of the plurality of dispatch waiting times indicates a latency between when the trip request is obtained and when the trip request is accepted by a corresponding driver candidate; determining a plurality of acceptance probabilities corresponding to the plurality of driver candidates using a machine-learning classifier trained to, for each of the plurality of driver candidates, accept input comprising at least one of the following: the price, information of the driver candidate, and information of the rider, and generate output comprising the acceptance probability for the driver candidate to accept the trip request; displaying, on a terminal device of the rider, a user interface comprising a waiting time configuration option and a matching probability configuration option; receiving, from the user interface on the terminal device of the rider, a user input setting only one between the waiting time configuration option and the matching probability configuration option; in response to the user input setting the waiting time configuration option: setting an estimated waiting time based on a user-configured waiting time; and   determining an estimated matching probability based on the user-configured waiting time, the plurality of dispatch waiting times, and the plurality of acceptance probabilities; in response to the user input setting the matching probability configuration option: setting the estimated matching probability based on a user-configured matching probability; and determining the estimated waiting time based on the user-configured matching probability, the plurality of dispatch waiting times, and the plurality of acceptance probabilities; and transmitting, by the computing device to the terminal device of the rider, the estimated waiting time and the estimated matching probability for displaying on the user interface (as required by independent claim 10), and a non-transitory computer-readable storage medium storing instructions that, when executed by one or more processors, cause the one or more processors to perform operations comprising: obtaining a trip request for a rider, the trip request comprising a price; identifying a plurality of driver candidates to match with the trip request; determining a plurality of dispatch waiting times corresponding to the plurality of driver candidates, wherein each of the plurality of dispatch waiting times indicates a latency between when the trip request is obtained and when the trip request is accepted by a corresponding driver candidate; determining a plurality of acceptance probabilities corresponding to the plurality of driver candidates using a machine-learning classifier trained to, for each of the plurality of driver candidates, accept input comprising at least one of the following: the price, information of the driver candidate, and information of the rider, and generate output comprising the acceptance probability for the driver candidate to accept the trip request; displaying, on a terminal device of the rider, a user interface comprising a waiting time configuration option and a matching probability configuration option; receiving, from the user interface on the terminal device of the rider, a user input setting only one between the waiting time configuration option and the matching probability configuration option; in response to the user input setting the waiting time configuration option: setting an estimated waiting time based on a user-configured waiting time; and determining an estimated matching probability based on the user-configured waiting time, the plurality of dispatch waiting times, and the plurality of acceptance probabilities; in response to the user input setting the matching probability configuration option: setting the estimated matching probability based on a user-configured matching probability; and determining the estimated waiting time based on the user-configured matching probability, the plurality of dispatch waiting times, and the plurality of acceptance probabilities; and transmitting, by the computing device to the terminal device of the rider, the estimated waiting time and the estimated matching probability for displaying on the user interface (as required by independent claim 16), thus rendering independent claims 1/10/16 and dependent claims 3-5, 7-9, 12-13, 15, and 18-19 as allowable over the prior art. These claims are not allowed, however, because they stand rejected under 35 USC  §112(b) and §101 as discussed above.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
A.	Dutta et al., Pub. No.: US 2019/0206008 A1 – describes a transportation system having an expected time-to-arrival manager for assigning ride requests to drivers based on a probability that drivers will accept an assigned ride request. Further describes features for determining the acceptance probability of the first driver using a trained machine learning model [at least paragraphs 0023, 0025, 0080].
B.	Li et al., Pub. No.: US 2018/0032928 A1 – describes methods and systems for transport capacity scheduling. Further describes a matching process in a method of transport capacity scheduling, and features for acquiring price information of an order, and calculating a probability that a driver may select an order associated with a service requester [at least paragraphs 0153, 0224, 0225].
C.	Haque et al., Pub. No.: US 2019/0051174 A1 – describes a ride matching system including features for using estimated times of arrival to calculate a matching score, matching providers in response to a transportation request, and selecting a provider to fulfill the request based on each provider's matching score [at least paragraphs 0017, 0051].
D.	O’Mahony et al., Pub. No.: US 2017/0227370 A1 – describes a method for determining an estimated wait time for an assignment request in a zone.
E.	Asghari, Mohammad, et al. "Price-aware real-time ride-sharing at scale: an auction-based approach." Proceedings of the 24th ACM SIGSPATIAL international conference on advances in geographic information systems. 2016 – describes a fair pricing model that simultaneously satisfies both the riders’ and drivers’ constraints and desires.
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE GARCIA-GUERRA whose telephone number is (571) 270-3339. The examiner can normally be reached on M-F 7:30a.m.-5:00p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian M. Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like claim assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Darlene Garcia-Guerra/
Examiner, Art Unit 3683